        Case 1:17-cr-00069-RDB Document 179 Filed 12/13/18 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *
                                              *
v.                                            *       Criminal No. RDB-17-069
                                              *
HAROLD T. MARTIN, III                         *

         REPLY IN SUPPORT OF MOTION FOR DISCOVERY PURSUANT TO
        SECTION 4 OF THE CLASSIFIED INFORMATION PROCEDURES ACT

       The government’s refusal to produce the mirror images of Mr. Martin’s home computers

and his external storage devices deprives him of the ability to confront the evidence against him

and investigate his own defense. Under the current state of discovery, Mr. Martin cannot defend

the eight counts against him that are based on electronic evidence. Among the many investigative

tasks he cannot currently do, the following four are the most critical:

               1.      Mr. Martin cannot independently test the government’s conclusions in its

                       computer forensic reports.

               2.      Mr. Martin cannot conduct an independent forensic analysis of the

                       electronic evidence.

               3.      Mr. Martin cannot determine whether any allegedly classified information

                       was found on his home computers (as opposed to the electronic storage

                       devices that are in the Library).

               4.      Mr. Martin cannot determine whether he ever opened one of the eight

                       indictment documents allegedly found on the external storage devices using

                       one of his home computers.

The only remedy for these fundamental problems is the production of (i) mirror images of Mr.

Martin’s home computers and (ii) mirror images of his electronic storage devices that the



                                                  1
        Case 1:17-cr-00069-RDB Document 179 Filed 12/13/18 Page 2 of 11



government used to create the Library. The government agrees that the Library does not contain

the mirror images of any of Mr. Martin’s devices. At the August 17 hearing, the defense and the

Court were led to believe that the Library contained the functional equivalent of mirror images. It

does not. Mirror images exist, can easily be reproduced, and can be made available to our

computer expert at the NSA or FBI. 1

                                           ARGUMENT

       The Classified Information Procedures Act does not alter or diminish the fundamental due

process protections that adhere in every criminal matter in courts across the country. See United

States v. Moussaoui, 382 F.3d 453, 466 n.18 (4th Cir. 2004) (“There is no question that the

Government cannot invoke national security concerns as a means of depriving [the defendant] of

a fair trial.”); see also id. at 472 (stating that “a defendant becomes entitled to disclosure of

classified information upon a showing that the information is relevant and helpful to the defense

. . . or is essential to a fair determination of a cause” (internal quotation marks omitted)).

       The Fourth Circuit has held that the government’s “classified information privilege” is a

“qualified one” that must “give way” to a defendant’s right to prepare his defense. United States

v. Abu Ali, 528 F.3d 210, 247 (4th Cir. 2008). Preparing a defense includes conducting one’s own

analysis of the evidence and testing the government’s expert evidence. We cannot do either under

the current state of discovery.




1
        As with all the defense’s requests pursuant to Section 4 of the Classified Information
Procedures Act (“CIPA”), the issue is whether the defense is entitled to review and have access to
particular items in discovery. Whether or not those items see the light of day at a public trial,
either in whole or in part, is a separate question that will be answered later during Sections 5 and
6 of the CIPA process. For now, the defense merely needs access to the mirror images.
                                                   2
         Case 1:17-cr-00069-RDB Document 179 Filed 12/13/18 Page 3 of 11



    I.      Mr. Martin Cannot Independently Test the Government’s Conclusions in its
            Computer Forensic Reports or Conduct an Independent Forensic Analysis of the
            Electronic Evidence.
         The government has produced two computer forensic reports identifying evidence it

intends to introduce at trial. We are unable to test these reports with the information contained in

the Library. The problems with the Library are myriad.

         A. The Library Is Derivative Evidence, not Original Evidence.

         The Library is the government’s compilation of partial, preprocessed data from some of

the electronic storage devices seized from Mr. Martin’s residence. See Ex. 1 at ¶¶ 9-10 (Dec. 6,

2018, Affidavit of Larry Daniel); Ex. 2 at ¶¶ 6, 26 (Dec. 12, 2018, Affidavit of K. Gus Dimitrelos). 2

The Library was created by the government, using a special government-developed software, on

terms and conditions known only to the government. This makes the Library government work

product. Put another way, the Library is “derivative” evidence, which is evidence that is derived

or processed from original evidence. See Ex. 1 at ¶ 9 (“[d]erivative evidence is any evidence that

has been preprocessed by a tool and presented in a review platform”). This is problematic because

the defense cannot know or test whether the derivative evidence in the Library is complete and

accurate. The government is telling the defense to just “trust them” that it is complete and accurate,

but we cannot just take their word for it. We have a constitutional obligation and Mr. Martin has

a constitutional right to evaluate the evidence independently.

         The Court need not take our experts’ words for it. The government itself and its own

computer expert from the FBI confirm that the Library is not original evidence and contains data

that has been processed, or derived, from the original evidence. In its response, the government




2
         Mr. Dimitrelos’ CV is attached as Exhibit 2A.
                                                  3
        Case 1:17-cr-00069-RDB Document 179 Filed 12/13/18 Page 4 of 11



states at least four times that NSA created the Library by processing the mirror images of the digital

media seized from Mr. Martin’s home:

           •   The Library “contains data obtained from copies of the seized media that has been

               processed for expert forensic review . . . .” Gov’t Resp. at 27 (emphasis added);

           •   “[T]he data from those images [the seized digital media] is processed and accessible

               through a Library . . . .” Id. at 10 (emphasis added);

           •   “[I]mages of the seized media required ‘processing’ in order to locate, extract, and

               render searchable all of the metadata contained on such media.” Id. at 24 n.16

               (emphasis added);

           •   “[T]o create the Library, the NSA Lab processed images of the seized digital media

               . . . .” Id. at 25 (emphasis added).

       Even the government’s computer expert, David Loveall of the FBI, agrees that the Library

contains preprocessed data and not original evidence. Mr. Loveall states in his affidavit: “The

Library is a custom interface that provides access to a preprocessed version of data from digital

evidence.” See Gov’t Resp. Ex. 3 at ¶ 12 (Loveall Aff.) (emphasis added).

       The defense cannot conduct an independent forensic analysis of derivative evidence. Ex.

1 at ¶ 1; Ex. 2 at ¶ 27. We are entitled to the raw data—here, mirror images—underlying the

government’s reports.

       B. The Library Is Incomplete.

       The government’s assertion that the Library is complete and contains everything the

defense needs is wrong.

       First, we do not know for sure that the data in the Library is accurate because we cannot

trust the untested, unverifiable, government-developed software used to create the Library.


                                                  4
         Case 1:17-cr-00069-RDB Document 179 Filed 12/13/18 Page 5 of 11



        Second, although the Library contains “file metadata,” Gov’t Resp. at 10, it does not

contain everything the defense needs, including “[i]nformation relating to ‘unallocated space,’

‘data carving,’ and ‘Microsoft Office metacarving.’” Id. at 22 n.15. Mr. Loveall, the government’s

FBI expert, agrees. He acknowledges that, while conducting searches of the Library, he was

        unable to access all unallocated space on the digital evidence. This is space on the
        drive that is not currently associated with any file. As a result, I was not able to
        perform any carving activities. In some examinations, I would use carving to
        identify and access deleted files and data that may be of evidentiary value.

See Ex. 2 at ¶ 25 (quoting Loveall Aff. at ¶ 15). Thus, information even the government’s expert

believes may have “evidentiary value” is unavailable in the Library.

        C. The Defense Is Currently Limited to Searching the Government’s Incomplete
           Work Product.

        In its response, the government touts the defense’s ability to perform searches of the

preprocessed data in the Library using key words. This, as explained by Mr. Daniel and Mr.

Dimitrelos, is not independent forensic analysis. See Ex. 1 at ¶ 10 (“The Library is nothing more

than a review platform. This means that I can search the government’s derivative evidence (work

product). But I cannot verify that the derivative evidence is in fact exactly the same thing as the

original evidence.”); Ex. 2 at ¶ 26 (“Searching the Library, particularly when it is clear that it does

not contain all the available digital evidence, is not independent forensic analysis . . . .”). Under

these limitations, no computer expert in the world would be able to test whether the Library’s data

is inaccurate, complete, or filtered. 3


3
        The government devotes many pages of its response to attacking Larry Daniel as
unqualified to serve as an expert in this case. This position has no basis (indeed, Mr. Loveall does
not dispute Mr. Daniel’s qualifications) and, in any event, is a complete red herring. Lucene and
Elasticsearch, the programs used to search the Library, are not computer forensic tools. See Ex. 1
at ¶ 13; Ex. 2 at ¶ 7. They are utilized only to review preprocessed data. Ex. 2 at ¶ 7. Because
the Library is incomplete (and possibly has been filtered), these searching applications are not
capable of viewing 100% of the forensic evidence in this matter or testing whether the information
in the Library is complete and accurate. See Ex. 1 at ¶ 13; Ex. 2 at ¶ 7. Even if the defense were
                                                  5
        Case 1:17-cr-00069-RDB Document 179 Filed 12/13/18 Page 6 of 11



       D. The Library Was Created with Government-Developed Software That Has Not
          Been Tested or Validated in Accordance with Industry Standards.

       There are valid reasons why the defense should be skeptical of the completeness and

accuracy of the Library.

       The Library was created by custom software developed by the NSA especially for this case.

See Gov’t Resp. at 25; see also Loveall Aff. at ¶¶ 12-13 (“The Library as a tool is government

developed software . . .”). The NSA-developed software processed the mirror images of Mr.

Martin’s devices and churned out preprocessed data. This government-developed software is not

known outside the NSA. It has never been tested or validated in accordance with forensic

computer industry standards. The software is unique to this case. Ex. 1 at ¶ 6.

       The government-created software used to create the Library has never been used or

accepted by the computer forensic community. It stands in contrast to commercially-known

software, like FTK (Forensic Tool Kit) or EnCase—which “are well-known forensic software

tools, widely accepted, and have been vetted and validated by the computer forensics community.”

Ex. 1 at ¶ 7. There is no way of knowing whether the software contains hidden bugs or errors. 4

See Ex. 1 at ¶ 8. Thus, our expert, Larry Daniel, has “no way of knowing the reliability of the

Library to produce accurate results.” Ex. 1 at ¶ 8.




to retain an expert in Lucene and Elasticsearch—which the government impliedly conceded is not
necessary when it retained Mr. Loveall, a computer forensic analysis who is admittedly not an
expert in either application—the defense still would have absolutely no ability to test the
government’s forensic analysis or conduct our own independent forensic analysis using the
Library. In any event, it did not take Mr. Daniel long to familiarize himself with Lucene and
Elasticsearch and to determine that expertise in either will not change the fact that they are not
computer forensic tools. They cannot be used to conduct an independent forensic analysis.
4
        In fact, Mr. Loveall’s review of the Library revealed at least one error, in that he discovered
that the “limit” functionality of the query tool was not functional. See Ex. 1 at ¶ 8.
                                                  6
           Case 1:17-cr-00069-RDB Document 179 Filed 12/13/18 Page 7 of 11



         Another well-qualified computer expert, Mr. Dimitrelos, agrees with Mr. Daniel. The

practice of using commercially-available software, such as FTK and EnCase, “has been a standard

practice for decades, verifiable and repeatable by the government, defense, and private cyber

forensics specialists alike.” Ex. 2 at ¶ 14. Unlike FTK and EnCase, however, the Library “has not

been similarly tested and validated.” Ex. 2 at ¶ 15. The Library, Mr. Dimitrelos continues, “was

created by the National Security Agency, and neither Mr. Daniel nor Mr. Loveall possess a copy

of the customized open-source version of Elasticsearch and Apache Lucene developed by the

government.” Ex. 2 at ¶ 15. As a result, it is not possible for Mr. Daniel, Mr. Dimitrelos, or any

other forensic examiner retained by the defense to validate “the capabilities and lack of capabilities

of the software.” Ex. 2 at ¶ 15.

         In sum, under the current state of affairs, the defense cannot confirm or test whether the

information in the Library is complete and accurate. The government is putting us in the untenable

position of “just trusting” that the NSA—the alleged victim in this case—has accurately processed

the digital evidence and that the Library, which was created with unknown and untested software,

contains no hidden bugs or errors and is completely correct. This violates basic notions of due

process.

   II.       Mr. Martin Needs Mirror Images of His Computers to Determine Whether Any
             Allegedly Classified Information Was Found on Them.

         In addition to mirror images of the electronic storage devices seized from Mr. Martin, the

defense needs mirror images of the computers containing operating systems such as Windows

(collectively, “OS devices”) seized from his home. Information in the government’s response

makes this request crucial. According to the government, while it seized at least 18 OS devices

from Mr. Martin, “[n]o documents underlying the Indictment were recovered from [those

devices].” Gov’t Resp. at 9 n.7. This revelation raises many more questions that are highly

                                                  7
           Case 1:17-cr-00069-RDB Document 179 Filed 12/13/18 Page 8 of 11



relevant to Mr. Martin’s defense. These questions can only be addressed through a forensic

examination of mirror images of the OS devices.

           For example, Mr. Martin needs to determine whether other potentially classified materials

were saved to his OS devices. If the government intends to claim at trial that Mr. Martin possessed

a “sea” of classified information, the defense reserves the right to argue to the jury that not a single

classified item was recovered from any of his OS devices. Alternatively, if there is classified

information on the OS devices, the defense reserves the right to argue that that information is

dwarfed by the amount of unclassified information on the devices and does not suggest knowing

possession. We cannot currently make either argument because we do not have access to the OS

devices.

    III.      Mr. Martin Needs Mirror Images of His Computers to Determine Whether He
              Ever Opened the Eight Indictment Documents.

           As it currently stands, Mr. Martin cannot determine whether or not he ever opened the eight

indictment documents (or any other classified documents) using his OS devices. The Library does

not contain evidence of whether he opened a file on an OS device. This information can only be

found in the mirror images of the OS devices. These mirror images contain computer artifacts,

such as shell bags, link files, and jump lists. See Ex. 1 at ¶ 14. These artifacts, in turn, tell computer

experts whether or not any of the files on a storage device were ever opened using the OS device.

Ex. 1 at ¶ 14. This information has obvious evidentiary value to Mr. Martin’s defense. Evidence

that Mr. Martin never opened any of the electronically-stored indictment documents (or any other

classified documents) using his home computers directly counters the government’s narrative that

he knowingly possessed those files.

           None of this critical information, however, is available in the Library. This information

would only be gleaned through a thorough forensic examination of the mirror images of the OS

                                                    8
          Case 1:17-cr-00069-RDB Document 179 Filed 12/13/18 Page 9 of 11



devices seized from Mr. Martin’s residence. The Court should, therefore, order the government

to produce mirror images of the OS devices for the defense’s review in a secure government

facility. 5

    IV.       Mr. Daniel Can Meaningfully and Efficiently Analyze Mirror Images of the
              Digital Storage Devices Using Commercially-Trusted Tools.

          In a last-ditch attempt to oppose the defense’s request for mirror images of the digital

storage devices, the government makes the unsupported claim that we cannot analyze the devices

using commercially-available software. Mr. Daniel and Mr. Dimitrelos routinely handle large

amounts of data as part of their practices. As Mr. Daniel notes, he has a current case involving 22

terabytes of data. It took two weeks for him to process that data using FTK. See Ex. 1 at ¶ 11.

Likewise, Mr. Dimitrelos estimates based on one of his own cases that it would take approximately

two weeks to process the digital evidence in this case. See Ex. 2 at ¶ 13. Processing the evidence

will not be an issue, nor will it require an unreasonable amount of time.

          The government’s claim that the defense cannot meaningfully process the digital evidence

using FTK is particularly disingenuous, as the NSA used FTK in developing parts of its forensic

reports. As noted in our motion, the NSA included many “visualizations” in its October 9 expert

report of where documents were stored in particular devices. See, e.g., Ex. 1C to ECF No. 162 at

24, 52, 70, 73, & 91. Mr. Daniel determined that the NSA created those visualizations—which

are not in the Library—using FTK. See Ex. 1 at ¶ 12.

          In sum, to test the government’s expert forensic reports and conduct our own independent

analysis, we need an exact copy of the evidence that the NSA used to conduct its analysis. The



5
       The government opposes the defense’s request for mirror images of the OS devices, but
asks the Court in the alternative to limit the defense’s access to the OS devices to pre-processed
information saved to the Library. That request should be denied for the same reasons outlined
above with regard to the digital storage devices.
                                                 9
        Case 1:17-cr-00069-RDB Document 179 Filed 12/13/18 Page 10 of 11



Court should order the government to produce mirror images of the digital storage devices used to

create the Library.

   V.      The Government’s Rolling Expert Disclosures Prevent Us From Effectively
           Preparing Mr. Martin’s Defense, Violate the Court’s Scheduling Order, and
           Jeopardize the Trial Schedule.

        Finally, the defense requests a Court order barring the government from producing or

relying on any additional computer forensic analysis that it has not already disclosed in the expert

reports dated February 28, 2018, and October 9, 2018. Nearly two months after the expert

disclosure deadline set forth in the Court’s July 3, 2018 scheduling Order, and despite the Court’s

repeated admonishments against “rolling” discovery productions, see Aug. 17, 2018, Hr’g Tr. at

65:2-4, 72:17-19, the government supplemented its 16-page February 28, 2018, forensic report

with a 104-page forensic report provided on October 9, 2018. The government’s response provides

no assurances that it intends to abide by the Court’s scheduling orders in the future. To the

contrary, the government suggests that it can continue providing supplemental “details” to its

expert disclosure without limit. See Gov’t Resp. at 20 (“There is no requirement that expert notice

provide all details of an expert’s anticipated testimony.”). The government’s position not only

jeopardizes the trial schedule, but is also completely unreasonable in light of the more than two

years it has had to examine the evidence and conduct its forensic analysis. The defense must be

afforded appropriate time to test and rebut the government’s analysis. The Court should not

tolerate any future violations of its scheduling Order.

                                         CONCLUSION

        The government has opted to make expert computer forensic analysis a significant part of

its case. Having done so, the government has made the digital evidence relevant and helpful to

Mr. Martin’s defense. The government need not rely on computer forensic analysis at trial, but if



                                                 10
       Case 1:17-cr-00069-RDB Document 179 Filed 12/13/18 Page 11 of 11



it does so, the defense must be provided the ability to test that analysis and conduct our own

independent forensic examination of the digital evidence. To do so, we need mirror images. For

the reasons stated above, the Court should order the government to produce (1) mirror images of

the digital storage devices used to create the Library and (2) mirror images of the computers

containing operating systems seized from Mr. Martin’s residence. The Court should also bar the

government from relying on any computer forensic analysis that it has not already disclosed in the

reports dated February 28, 2018, and October 9, 2018.


                                             Respectfully submitted,

                                             /s/

                                             ____________________________________
                                             JAMES WYDA, #25298
                                             Federal Public Defender

                                             DEBORAH L. BOARDMAN, #28655
                                             First Assistant Federal Public Defender

                                             SHARI SILVER DERROW, #19181
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             100 South Charles Street, Tower II, 9th Floor
                                             Baltimore, Maryland 21201
                                             Phone: 410-962-3962
                                             Fax: 410-962-0872
                                             Email: jim_wyda@fd.org
                                                    deborah_boardman@fd.org
                                                    shari_derrow@fd.org




                                                   11
